Exhibit Amarin Corporation plc Unaudited Condensed Consolidated Interim Financial Information as of and for the six months ended June30, 2009 and June 30, 2008 Contents Management commentary on results 2 Report of Independent Registered Public Accounting Firm 3 Unaudited Condensed Consolidated Income Statement 4 Unaudited Condensed Consolidated Statement of Comprehensive Income 5 Unaudited Condensed Consolidated Statement of Financial Position 6 Unaudited Condensed Consolidated Cash Flow Statement 7 Unaudited Condensed Consolidated Statement of Changes in Shareholders’ Equity 8 Notes to the Unaudited Condensed Consolidated Interim Financial Information 9 Management commentary on results for six months ended June 30, 2009 Management presents the condensed interim financialinformation at June 30, 2009.
